Title: Thomas J. Wharton to James Madison, 18 April 1828
From: Wharton, Thomas J.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philadelphia
                                
                                April 18 1828
                            
                        
                         
                        I send herewith a copy of the Report of the Commissioners Appointed by the Governor Of this state to revise
                            the penal Code &c; of Which I beg your acceptance. It is of Course not offered as a favorable specimen of
                            typography. Having been printed at Harrisburgh we were not able to Correct the proof sheets, And it Contains more than the
                            usual number of errors of the press. The subject of the first report has occasioned Considerable discussion in this state
                            And in Europe And a great difference of opinion exists. My endeavour was to present the question to the Legislature with
                            as much light as Could be obtained, that where men’s lives And liberties were Concerned All mere theory And speculation
                            should be made subordinate to facts And experience. The opinions of candid And enlightened men upon this grave question
                            Are much to be desired, And I shall be anxious to learn how far your sentiments Correspond with those expressed in the
                            report.
                        I thank you sincerely, Sir, for your kindness in explaining your connection with the foundation of our
                            present Constitution, in Your Letter to me of August last on the subject of my Oration of the 4th of July. I ought perhaps
                            to have Apologized to you before this time for the tone in which certain resolutions of the Legislature of Virginia were
                            spoken of in that oration; but in truth it appeared to me so evident that the general Adoption of the interpretation of
                            the Constitution by Govr. Giles And the majority on that occasion would Cut us down at once to the imbecility of the old
                            Confederation And in A very short time scatter to the winds even that feeble Government that I was anxious that my humble
                            though decided protest should not be wanting: And I persuade myself when I look back upon your services at the cradle of
                            the Constitution And your subsequent Administration of the government that in the attempt to vindicate the rights of the
                            general government I did not place myself in opposition to your opinions. The policy of
                            promoting the domestic industry And the internal Commerce of the Country is a point upon which—although I have a very
                            decided opinion—it appears to me not so important to have an established faith, if I may so speak as on the question of
                                right.
                        I repeat my thanks for the valuable historical elucidation Contained in your letter of August last, And shall
                            always be grateful for similar Communications, from one who has occupied so distinguished a space in his Countrys history.
                            I Am with great respect yr. friend & Servt.
                        
                        
                            
                                T. J. Wharton
                            
                        
                    